DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 14 March 2022, has been entered in full. Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claims 1-19, 21-26, 31 are canceled. Claims 20 and 37 are amended. Claims 20, 27-30, 32-34, 37 and 38 are under examination. 
Withdrawn Objections And/Or Rejections

The rejection to claims 20, 27-29, 31-34 and 37 under 35 U.S.C. 102(a1) as being anticipated by Usala (US 2002/0065222: published May 30, 2002), as set forth at pages 2-9 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claims 20, 27-29, 32, 33 and 37 under 35 U.S.C. 102(a1) as being anticipated by Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05), as set forth at pages 9-12 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claims 20 and 30 under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Williamson et al. (US Patent 5837738; published Nov 17, 1998), as set forth at pages 12-14 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claim 20 under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222: published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003), Paige et al. (Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007) and Nakane et al. (Mol. Pharmacol., 47, 831-834, 1995), as set forth at pages 14-15 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claims 37 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 15-16 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Paige et al. (Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007), as set forth at pages 16-20 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
The rejection to claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Paige et al. (Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007),  as set forth at pages 20-22 of the previous Office Action (22 November 2021), is withdrawn in view of the amendment (14 March 2022).
NEW CLAIM REJECTIONS/OBJECTIONS

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 27-30, 32-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05; English translation of Document AT413212 B translated by LinguaLinx Language Solutions, Inc.) in view of Hammes et al. (U.S. Patent 6,093,745; published 25 July 2000). 
Moser et al. teach the present invention relates to the storage of hair follicle micrografts. Moser et al. teach that high survival of follicular graft cells during transplantation is critical for graft survival and therefore determines the clinical outcome of the procedure (page 2). Moser et al. teach that in current hair transplantation procedures, there is a growth stop of the transplanted hair until about 3 to 5 months after the operation. This growth stop is usually associated with hair loss and-although the hair loss is temporary-it is a major problem with the current technology. Moser et al. teach that therefore, one object of the present invention is to provide methods and means to improve the survivability of hair follicle micrografts in the context of hair transplantation, the problem of temporary hair loss after surgery, and to improve the viability of cells in such follicles (bottom of page 3-page 4)(applies to claims 20, 27-29).  Moser et al teach that formation of oxygen radicals or nitric oxide (NO) can cause apoptotic cell death (ACD) of hair follicles (pages 5-6). 
Moser et al. teach that inhibition of these aforementioned apoptotic effects in hair follicle micrograft preservation during hair restoration surgery results in significant improvement of transplanted cell survival. Moser et al. teach that temporary hair loss could be reduced or even completely prevented. Moser et al. teach that this has been demonstrated in the course of the present invention by means of an in vitro and in vivo study on the survivability of grafts (see also: Examples section), showing the positive effect of storage buffers for micrografts containing inhibitors of various apoptotic pathways. Moser et al. teach that the present invention provides an efficient method for improving already established treatments for alopecia (i.e. hair loss).  Moser et al. teach that these established methods can be easily adapted to the method of the invention simply by using the improved storage solution (page 7)(applies to claims 20, 27-29 and 37).
Moser et al. teach examples of inhibitors of nitric oxide include aminoguanidine (page 10).  Moser et al. teach specifically preferred inhibitors for use according to the invention are selected from the group consisting of aminoguanidine, hormones with apoptosis inhibiting activity for hair follicle micrografts, in particular insulin and hydrocortisone, 14,15-epoxyeicosatrienoic acid (14,15-EET), or mixtures thereof (bottom of page 11)(applies to claims 20 and 37). 
Moser et al. teach hair shaft elongation (HSE) in vitro. Moser et al. teach hair shaft length growth in vitro showed a significant increase in micrografts stored in DMEM compared to PBS. Moser et al. teach that the addition of aminoguanidine to DMEM significantly increased hair shaft elongation in vitro compared to DMEM alone. Moser et al. teach that insulin and other hormones had no effects on HSE (page 16). Moser et al. teach that storage buffers that prevent apoptotic cell death mediated by iNOS may therefore prolong micrograft survival after transplantation and increase the clinical success of hair regrowth restoration (page 19).  
Moser et al. teach that the in vivo study was performed with patients who had given their informed consent to the study. Buffers which have been shown to significantly enhance hair shaft elongation in the in vitro system were used under routine conditions. In groups of 5 patients, 50 micrografts were stored separately in the defined buffers and transplanted to a define region on the scalp of the patients. Moser et al. teach that micrografts stored in buffer containing aminoguanidine showed no temporary hair loss in all 6 patients at day 30 (applies to claim 33). Micrografts stored in Ringer’s solution, PBS and tissue culture medium showed hair loss in 5/5 patients, 6/7 patients and 1/4 patients, respectively at day 30 (page 22 Table 1).  
Moser et al. teach that in vivo studies showed that micrografts stored in the anti-apoptotic buffers (aminoguanidine) can overcome temporary hair loss in the majority of patients. Moser et al. teach that the increased cell survivability of transplanted follicles leads to an immediate onset of hair growth after transplantation without temporary loss of the transplanted hair shaft. Moser et al. teach that a neighbor effect was observed in the follicles located near the transplanted micrograft, resulting increased hair growth in the neighboring follicles. Moser et al. teach that these buffers lead to an immediate onset of hair growth and therefore a clear improvement in the clinical outcome of hair restoration procedures (bottom of page 20; pages 22-26)(applies to claims 20 and 37). 
While the experiments of Moser teach administering micrografts soaked in aminoguanidine into the scalp of human patients, Moser et al. do not actually teach topically applying the storage solution comprising aminoguanidine. However, Moser et al. teach that the present invention provides an efficient method for improving already established treatments for alopecia and that these established methods can be easily adapted to the method of the invention simply by using the improved storage solution. Moser et al. do not teach orally administration or applying to dogs, cats or sheep. 
Hammes et al. teach a method for treating a skin proliferation disease such as psoriasis to inhibit the proliferation of epidermal cells, particularly keratinocytes comprising an effective amount of an aminoguanidine composition (abstract). Hammes et al. teach that in human keratinocytes, nitric oxide induced by inflammatory mediators inhibits keratinocyte growth, and this growth-inhibitory effect is reversed by NMMA, a specific inhibitor of nitric oxide synthetase.  Hammes et al. teach aminoguanidine has been reported to inhibit the inducible form of nitric oxide synthetase (column 4, lines 13-66). Hammes et al. that the invention also provides a composition comprising aminoguanidine formulated in a pharmaceutically acceptable carrier, in a form for topical application (column 5, lines 10-30)(applies to claims 20, 32 and 37). Hammes et al. teach aminoguanidine formulations includes those suitable for oral administration (column 7, lines 13-20 and column 9, lines 7-20)(applies to claims 20 and 30).  In addition to humans, Hammes et al. teach that the aminoguanidine pharmaceutical composition can be used in/on dogs and cats (column 9, lines 44-54)(applies to claim 34). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of promoting hair growth in a mammal comprising administering iNOS inhibitor aminoguanidine to humans, as taught by Moser et al., wherein aminoguanidine is administered topically, orally to humans, dogs and cats, as taught by Hammes et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
Moser et al teach that formation of nitric oxide can cause apoptotic cell death of hair follicles and that inhibition of this aforementioned apoptotic effect in hair follicle micrograft preservation during hair restoration surgery results in significant improvement of transplanted cell survival. Moser et al. teach aminoguanidine as an inhibitor of nitric oxide include and that storage buffers comprising aminoguanidine, which prevent apoptotic cell death in micro grafts, can overcome the temporary hair loss that is observed in the transplantation of micro grafts.  Moser et al. teach that the present invention provides an efficient method for improving already established treatments for alopecia (i.e. hair loss).  Moser et al. teach that these established methods can be easily adapted to the method of the invention simply by using the improved storage solution. Hammes et al. teach that in human keratinocytes, nitric oxide induced by inflammatory mediators inhibits keratinocyte growth, and this growth-inhibitory effect is reversed by aminoguanidine. Hammes et al. teach aminoguanidine formulations includes those suitable for topical and oral administration and include human, dogs and cats. Oral administration is merely another route for the skilled artisan to deliver the aminoguanidine pharmaceutical. Including dogs and cats, allow veterinarians to employ the aminoguanidine pharmaceutical. 


APPLICANT’S ARGUMENTS POINT ONE:
Applicant argues that Moser merely relates to adding an inhibitor of apoptosis, including an iNOS inhibitor, to a storage solution to prevent apoptosis in an artificial system of hair follicle micro-transplants.  Applicant argues that Moser fails to disclose or suggest the methods recited in claim 20 and claim 37.  Applicant argues that Moser teaches application of the composition ex vivo to hair follicles (i.e., storage of the hair follicles in the solution). Applicant argues that such administration is not topical application to the skin, nor is there any suggestion of modes of administration. Applicant states that during the interview, the Examiner noted that although this reference was directed to ex vivo storage of hair follicles for later transplantation, residual aminoguanidine could be present on the follicles when transplanted and would thus represent topical administration and would inherently promote hair growth or restoration. Applicant argues that the enclosed translation clearly discloses that the entire purpose of this reference is an improved method of storing hair follicles to maintain their viability for effective later transplantation. Applicant argues that based on this disclosure, one of ordinary skill in the art would not expect that aminoguanidine on its own would be able to promote hair growth or restoration when topically applied to an individual since maintenance of follicle viability by a substance, and the ability of that substance to promote hair growth or restoration are completely difference processes. Applicant argues that there would be no reasonable expectation that topical administration of aminoguanidine on its own would be able to promote hair growth restoration. Applicant argues that nothing in Moser suggest that hair follicles store in the ex vivo storage solution can or should be transplanted directly without undergoing any washing. Applicant argues that if one having ordinary skill in the art did transplant the follicles directly without washing or other processing, the follicles would be placed under the skin rather than topically to the skin as recited in the pending claims. Applicant submits that the process of transplantation of follicles is illustrated schematically in the following drawing.
Applicant’s arguments have been fully considered but are not found persuasive. As was stated in the Applicant-Initiated Interview Summary (01 March 2022), both parties discussed getting a better English translation of the submitted English machine translated document of AT413212 B. The Examiner submits document AT413212 B translated by LinguaLinx Language Solutions, Inc.
	Moser et al. teach that  one object of the present invention is to provide methods and means to improve the survivability of hair follicle micrografts in the context of hair transplantation, the problem of temporary hair loss after surgery, and to improve the viability of cells in such follicles.  Moser et al. teach that the present invention provides an efficient method for improving already established treatments for alopecia (i.e. hair loss).  Moser et al. teach that these established methods can be easily adapted to the method of the invention simply by using the improved storage solution. Moser et al. teach examples of inhibitors of nitric oxide include aminoguanidine.  Moser et al. teach specifically preferred inhibitors for use according to the invention are aminoguanidine. Moser et al. teach hair shaft elongation (HSE) in vitro. Moser et al. teach hair shaft length growth in vitro showed a significant increase in micrografts stored in DMEM compared to PBS. Moser et al. teach that the addition of aminoguanidine to DMEM significantly increased hair shaft elongation in vitro compared to DMEM alone and that insulin and other hormones had no effects on HSE. Moser et al. teach that micrografts stored in buffer containing aminoguanidine showed no temporary hair loss in all 6 patients at day 30 (i.e. in vivo). Micrografts stored in Ringer’s solution, PBS and tissue culture medium showed hair loss in 5/5 patients, 6/7 patients and 1/4 patients, respectively at day 30 (page 22, Table 1).  Moser et al. teach that in vivo studies showed that micrografts stored in the anti-apoptotic buffers (aminoguanidine) can overcome temporary hair loss in the majority of patients. Moser et al. teach that the increased cell survivability of transplanted follicles leads to an immediate onset of hair growth after transplantation without temporary loss of the transplanted hair shaft. 
Based on the teachings of Moser et al. and Hammes et al. it would be obvious to apply aminoguanidine alone with an excipient, additive or saline solution topically (or orally) to promote hair growth or hair restoration or treating hair loss. 

APPLICANT’S ARGUMENTS POINT TWO:
	Applicant states that the  Examiner indicated that “consisting essentially of’ was being treated the same as “comprising” because Applicant has “not met the burden of showing that the introduction of additional steps or components would materially change the characteristics of the instant invention”. Applicant argues that this statement is based on a mischaracterization of M.P.E.P. 2111.03 (III). Applicant argues that M.P.E.P. 2111.03(III) does indicate that “consisting essentially of’ can be treated as equivalent to “comprising” under certain circumstances. Applicant argues specifically, these circumstances arise in the absence of “a clear indication in the specification or claims of what the basic and novel characteristics actually are.” Applicant argues that in the present application, these basic and novel characteristics are clearly set forth in Paragraph [0009] of the specification “as providing compositions that promote hair growth or hair restoration, and compositions that prevent hair loss.” Applicant argues that the additional ingredients that promote hair growth or hair restoration or prevent hair loss would be excluded from a composition that “consists essentially of” the recited ingredients. 
Applicant states that M.P.E.P. 2111.03(III) also indicates the relevance of Applicant’s burden relating to the introduction of additional steps or components. Specifically, the M.P.E.P. states that “[i]f an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.” Thus, this burden must be met in applying the limitation to the prior art, rather than in interpreting the transition phrase as different than “comprising.”  Applicant argues that on page 8 of the enclosed translation, Moser teaches that the hair follicles were stored in “buffered tissue culture medium”, which as noted on page 9 contained “the essential amino acids, vitamins and salts for the survival of the cells.” On page 9, Moser also indicates that the effect of nitric oxide was tested using such a buffered tissue culture medium that included aminoguanidine (AMG). Applicant argues that in addition to the recited buffers and nitric oxide inhibitors, Moser’s composition included “the essential amino acids, vitamins and salts for the survival of the cells.” Applicant argues that by its very definition, the additional components of Moser are necessary for the survival of the cells. Applicant argues that these cells are responsible for the effect of promoting hair growth in the cellular grafts. Applicant argues that the additional ingredients also affect the basic and novel characteristics of the present invention, and are therefore, excluded by the “consisting essentially of’ recited in Claim 20, as well as by the “consisting of” recited in Claim 37.
 Applicant argues that one having ordinary skill in the art would not remove “the essential amino acids, vitamins and salts for the survival of the cells” from the compositions of Moser because to do so would change the principle of operation of the reference. Applicant cites the MPEP, as states set forth in M.P.E.P. 2143.01(VI), “[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” Applicant maintains that the principle of operation of Moser is to prevent the apoptotic loss of cells in hair follicle grafts and that removal of the “the essential amino acids, vitamins and salts for the survival of the cells” would not permit the grafts to survive and would require a change in the principle of operation of Moser. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.   MPEP 2111.03 (III) teaches Applicant’s burden relating to the introduction of additional steps or components. Specifically, the M.P.E.P. states that “[i]f an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of,” Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.);
	In the instant case, Applicant has not shown that the addition of DMEM or PBS containing serum components would materially change the characteristics of Applicant’s invention. The Examiner also notes that the claims allow for an excipient, an additive and/or a saline solution (see claim 37). Furthermore, Moser et al. teach that the addition of aminoguanidine to DMEM significantly increased hair shaft elongation in vitro compared to DMEM alone. Moser et al. teach that micrografts stored in buffer containing aminoguanidine showed no temporary hair loss in all 6 patients at day 30. But micrografts stored in Ringer’s solution, PBS and tissue culture medium showed hair loss in 5/5 patients, 6/7 patients and 1/4 patients, respectively at day 30.
	2.  Applicant’s citation of M.P.E.P. 2143.01(VI) is not applicable. MPEP VI.  THE PROPOSED MODIFICATION CANNOT CHANGE THE PRINCIPLE OF OPERATION OF A REFERENCE teaches: If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").
	This is not the instant case. For example, Moser et al. teach that “the present invention provides an efficient method for improving already established treatments for alopecia”.  “These established methods can be easily adapted to the method of the invention simply by using the improved storage solution”. 
	
	
	
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Moser et al. and Hammes et al., as applied to claim 37 above, and further in view of Kawanaka et al. (Reference of record; Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Paige et al. (Reference of record; Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007).
The teachings of Moser and Hammes are described above. The combined references do not teach nitric oxide (NO) inhibitors such as 1400W or BYK191023.
Kawanaka et al. teach nitric oxide (NO) as an endogenous chemical mediator. NO is produced by at least three isoforms of nitric oxide synthase (NOS), which include two constitutive isoforms (neuronal NOS (nNOS) and endothelial NOS (eNOS) and an inducible isoform (INOS). Kawanaka et al. teach that due to the importance of constitutive NOS in normal physiology, selective inhibition of iNOS would be a favorable characteristic for a drug targeting disease mediated by overproduction of NO. Kawanaka et al. teach aminoguanidine as a selective inhibitor of INOS (page 1723).
Paige et al. teach clinical trials of NOS inhibitors have either failed or produced equivocal results. Paige et al. teach that the failure of NOS inhibitors may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms or that NOS blockade impairs critical salutatory effects of NO (page 97). Paige et al. teach 1400W, and BYK191023 as selective inhibitors of iNOS (pages 1001, page 101 (Table 2) and page 102)(applies to claims 37 and 38).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of promoting hair growth in a mammal comprising administering iNOS inhibitor aminoguanidine to humans, wherein aminoguanidine is administered topically, orally to humans, dogs and cats, as taught by Moser et al. and Hammes et al., respectively, by substituting aminoguanidine with nitric oxide (NO) inhibitors such as 1400W or BYK191023, as taught by Kawanaka et al. and Paige et al. 
   	One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
Kawanaka et al. teach selective inhibition of iNOS would be a favorable characteristic for a drug targeting disease mediated by overproduction of nitric oxide. Kawanaka et al. teach aminoguanidine as a selective inhibitor of iNOS. Paige et al. teach that the failure of NOS inhibitors in clinical trials may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms. Paige et al. teach 1400W and BYK191023 as selective inhibitors of iNOS. Based on the teachings it would be obvious to employ  iNOS inhibitors that are similar to aminoguanidine and are taught by Moser and Hammes to be used topically (or orally) for promoting hair growth.

Art of Record
The following art made of record is considered pertinent to Applicant’s disclosure as it defines the general state of the art. 
Strub et al. The Novel Imidazopyridine 2-[2-(4-Methoxy-pyridin-2-yl)-ethyl]-3H-imidazo[4,5-b]pyridine (BYK191023) Is a Highly Selective Inhibitor of the Inducible Nitric-Oxide Synthase. MOLECULAR PHARMACOLOGY Vol. 69, No. 1, pages 328–337, 2006. 
Garvey et al. 1400W Is a Slow, Tight Binding, and Highly Selective Inhibitor of
Inducible Nitric-oxide Synthase in Vitro and in Vivo. THE JOURNAL OF BIOLOGICAL CHEMISTRY Vol. 272, No. 8, Issue of February 21, pp. 4959–4963, 1997. 



				Conclusion

			Claims 20, 27-30, 32-34, 37 and 38 are rejected. 
			No claims are allowed. 
		
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/7/2022